DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9-12, filed 01/27/2021, with respect to amendments to recite new limitations of the milk minerals components and amounts in claims 33 and 47, have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejections over claim 47-55 as being unpatentable over Self NutritionData in view of Eurocode 2, Codex Cheese Type (Ref. U), as evidenced by Ref. V (https://en.wikpeida.org/wiki/Ricotta) have been withdrawn. 
The 35 U.S.C. 103 rejections over claim 33-41 and 45-46 as being unpatentable over Merrill et al. (US 2005/0249854 A1) and view of Eurocode 2, Codex Cheese Type (Ref. U), as evidenced by Ref. V (https://en.wikpeida.org/wiki/Ricotta) have been withdrawn.
The 35 U.S.C. 103 rejections over claim 42, 43 and 44 as being unpatentable over Merrill et al. (US 2005/0249854 A1) and view of Eurocode 2, Codex Cheese Type (Ref. U), as evidenced by Ref. V (https://en.wikpeida.org/wiki/Ricotta) as applied to claim 33 above, and further in view of Martikainen et al. (WO 2011039414) have been withdrawn.


Allowable Subject Matter
Claim 33-58 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of making soft or semi-soft cheese with a mixture of milk minerals with cited components and amounts; and wherein the method does not comprise a step of brine salting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/Primary Examiner, Art Unit 1792